PER CURIAM.
In an infringement suit, Design Patent No. 134,812, issued to the appellant on January 19, 1943, for chessmen of the peg or miniature type for use in pocket-size or traveling Chess sets, the patent was held invalid as disclosing no invention over prior art. A study of the record, an inspection of the exhibits and a consideration of the briefs and oral argument of counsel, lead to the conclusion that there is ample evidence to support the judgment of dismissal and no demonstration of clear mistake in the findings of fact and conclusions of law announced by the district judge, wherefore,
The judgment is affirmed.